

116 S3588 IS: Justice for Victims of Coronavirus Act
U.S. Senate
2020-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3588IN THE SENATE OF THE UNITED STATESMay 4, 2020Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo secure justice for victims of novel coronavirus in the United States and abroad. 1.Short titleThis Act may be cited as the Justice for Victims of Coronavirus Act.2.Sense of CongressIt is the sense of Congress that—(1)beginning in December 2019, if not earlier, the Government of the People’s Republic of China concealed the emergence and spread of the novel coronavirus (referred to in this Act as COVID–19) by, among other things—(A)silencing medical professionals, journalists, and academic researchers;(B)halting research and destroying or otherwise denying access by Chinese and international public health authorities to COVID–19 viral samples and relevant medical information and research;(C)obstructing access by international public health authorities to parts of the COVID–19 outbreak epicenter;(D)releasing partial or incorrect data about the number of COVID–19 cases and deaths in the People’s Republic of China and COVID–19 modes of transmission;(E)using the World Health Organization to amplify its false messaging; and(F)waging a global propaganda offensive to deflect attention away from its mishandling of the COVID–19 outbreak and create unfounded accounts of the origins of the virus;(2)since December 2019, COVID–19 has transformed from a local disease outbreak in Wuhan, China, into a global pandemic, as declared by the World Health Organization on March 11, 2020, that is infecting millions, killing hundreds of thousands, and imposing severe economic hardship on billions of people worldwide;(3)initial actions or omissions by the Government of the People’s Republic of China to conceal the emergence and spread of COVID–19 facilitated the transformation of COVID–19 from a local disease outbreak into a global pandemic by obstructing the timely and effective containment of the virus within the Chinese mainland and limiting the availability of information that other nations needed to prevent or control the spread of the virus into their territories;(4)the failure by the Government of the People’s Republic of China to fully disclose information on the COVID–19 outbreak in a timely manner to the World Health Organization and other nations appears to constitute a violation of the International Health Regulations (2005), a legally binding agreement among 196 countries, including the People’s Republic of China;(5)the Government of the People’s Republic of China should be held accountable for the harm inflicted upon the lives and livelihoods of the people of the United States and other nations due to its efforts to conceal the emergence and spread of COVID–19;(6)although nation states are ordinarily entitled to sovereign immunity in the courts of other nations, the extraordinary harm caused by the COVID–19 global pandemic, and the evidence strongly indicating that this pandemic was caused by deliberate decisions by the Government of the People’s Republic of China to conceal the emergence and spread of COVID–19, justify removing the privilege of foreign sovereign immunity from that Government to facilitate the payment of damages to individuals harmed by this pandemic;(7)the United States Government should also establish and lead an international commission to determine fully how actions or omissions by the Government of the People’s Republic of China to conceal the emergence and spread of COVID–19 contributed to the transformation of COVID–19 from a local disease outbreak into a global pandemic; and(8)if the international investigation establishes that actions or omissions by the Government of the People’s Republic of China to conceal the emergence and spread of COVID–19 caused or substantially aggravated the transformation of COVID–19 from a local disease outbreak into a global pandemic, or if the Government of the People’s Republic of China refuses to cooperate fully with the international investigation, then the United States Government should lead international efforts—(A)to quantify the harm caused or substantially aggravated by actions or omissions by the Government of the People’s Republic of China to conceal the emergence and spread of COVID–19 to the health and economic well-being of the people of the United States and other nations; and(B)to secure damages from the Government of the People’s Republic of China, especially by identifying ways to compel the Government of the People’s Republic of China to pay damages. 3.Responsibility of foreign states for reckless actions or omissions causing the COVID–19 global pandemic in the United States(a)ResponsibilityChapter 97 of title 28, United States Code, is amended by inserting after section 1605B the following:1605C.Responsibility of foreign states for reckless actions or omissions causing the COVID–19 global pandemic in the United States(a)Responsibility of foreign statesA foreign state shall not be immune from the jurisdiction of the courts of the United States in any case in which money damages are sought against a foreign state for physical or economic injury to person, property, or business occurring in the United States following any reckless action or omission (including a conscious disregard of the need to report information promptly or deliberately hiding relevant information) of a foreign state, or of any official, employee, or agent of that foreign state while acting within the scope of his or her office, employment, or agency, that caused or substantially aggravated the COVID–19 global pandemic in the United States, regardless of where the action or omission occurred.(b)Rule of constructionA foreign state shall not be subject to the jurisdiction of the courts of the United States under subsection (a) on the basis of an omission or act that constitutes mere negligence.(c)Jurisdiction(1)Exclusive jurisdictionThe courts of the United States shall have exclusive jurisdiction in any action in which a foreign state is subject to the jurisdiction of a court of the United States under subsection (a).(2)Personal jurisdictionThe courts of the United States shall have personal jurisdiction, to the maximum extent permissible under the Constitution of the United States, over any defendant in an action described in subsection (a).(3)Additional authority to issue ordersIn addition to authority already granted by other laws, the courts of the United States shall have jurisdiction to make and issue any writ or order of injunction necessary or appropriate for the enforcement of this section, including pre-judgment injunctions related to transfer or disposal of assets. (d)InterventionThe Attorney General may intervene in any action in which a foreign state is subject to the jurisdiction of a court of the United States under subsection (a) for the purpose of seeking a stay of the civil action, in whole or in part if the Secretary of State certifies that the United States is engaged in good faith discussions with the foreign state defendant concerning the resolution of the claims against the foreign state, or any other parties as to whom a stay of claims is sought.(e)Duration of stay(1)In generalA stay under this section may be granted for not more than 180 days.(2)Extension(A)In generalThe Attorney General may petition the court for an extension of the stay for additional periods not to exceed 180 days.(B)RecertificationA court shall grant an extension under subparagraph (A) if the Secretary of State recertifies that the United States remains engaged in good faith discussions with the foreign state defendant concerning the resolution of the claims against the foreign state, or any other parties as to whom a stay of claims is sought. (f)Dismissal of actions following foreign state agreement(1)InterventionThe Attorney General may intervene in any action in which a foreign state is subject to the jurisdiction of a court of the United States under this section for the purpose of seeking the dismissal of the case.(2)Dismissal with prejudicePrior to the entry of judgment, a court of the United States may dismiss with prejudice a proceeding under this section against a foreign state or any official, employee, or agent of the foreign state if the Secretary of State certifies that the United States and the foreign state have entered into an agreement with respect to the resolution of a claim against such a defendant, regardless of whether the plaintiff is a party to such agreement or consents to the dismissal..(b)ApplicabilityThe amendment made by subsection (a) shall apply to any action or omission described in section 1605C of title 28, United States Code, as added by that subsection, that occurred before, on, or after the date of enactment of this Act.(c)Removal of immunity from attachment or executionSection 1610 of title 28, United States Code, is amended—(1)in subsection (a)(7), by striking section 1605A or section 1605(a)(7) (as such section was in effect on January 27, 2008) and inserting section 1605A, section 1605(a)(7) (as such section was in effect on January 27, 2008), or section 1605C;(2)in subsection (b)(2), by striking or 1605(b) and inserting , 1605(b), or 1605C; (3)by striking subsection (d) and inserting the following:(d)The property of a foreign state, as defined in section 1603(a) of this chapter, used for a commercial activity in the United States, shall not be immune from attachment prior to the entry of judgment in any action brought in a court of the United States or of a State, or prior to the elapse of the period of time provided in subsection (c) of this section, if—(1)the foreign state has explicitly waived its immunity from attachment prior to judgment, notwithstanding any withdrawal of the waiver the foreign state may purport to effect except in accordance with the terms of the waiver;(2)the purpose of the attachment is to secure satisfaction of a judgment that has been or may ultimately be entered against the foreign state, and not to obtain jurisdiction; or(3)the attachment relates to a claim for which the foreign state is not immune under section 1605C.; and(4)in subsection (g)(1), in the matter preceding subparagraph (A), by striking 1605A and inserting 1605A or 1605C. (d)Cause of actionAny citizen or resident of the United States injured in his or her person, property, or business by reason of any reckless action or omission (including a conscious disregard of the need to report information promptly or deliberately hiding relevant information) of a foreign state, or of any official, employee, or agent of that foreign state while acting within the scope of his or her office, employment, or agency, that caused or substantially aggravated the COVID–19 global pandemic in the United States, regardless of where the action or omission occurred, may sue therefor in any appropriate district court of the United States and shall recover threefold the damages he or she sustains and the cost of the suit, including attorney's fees.(e)Enforcement by state attorneys generalAny State, on its own behalf or on behalf of the citizens or residents of the State, may bring a civil action under subsection (d) in a district court of the United States. Nothing in this Act may be construed to prevent a State from exercising its powers under State law.(f)Time limitation on the commencement of civil actionNotwithstanding any other provision of law, a civil action arising under subsection (d) may be commenced up to 20 years after the cause of action accrues. (g)Technical and conforming amendmentThe table of sections for chapter 97 of title 28, United States Code, is amended by inserting after the item relating to section 1605B the following:1605C. Responsibility of foreign states for reckless actions or omissions causing the COVID–19 global pandemic in the United States..4.Justice for victims of Coronavirus Task Force(a)EstablishmentThe President shall establish the Justice for Victims of Coronavirus Task Force (referred to in this Act as the Task Force) to investigate and secure damages from the Government of the People’s Republic of China.(b)LeadershipThe President shall appoint the Assistant to the President for National Security Affairs, or a designee serving at the level of Deputy Assistant to the President or higher, to oversee and coordinate activities by Task Force members.(c)MembershipThe Task Force shall consist of the heads of the following Federal agencies, who may act through their respective designees at or above the level of Under Secretary or equivalent rank:(1)The Department of State.(2)The Department of Health and Human Services.(3)The Department of Justice.(4)The Department of Commerce.(5)The Department of the Treasury.(6)The Department of Agriculture.(7)The Office of the United States Trade Representative.(8)The Office of Science and Technology Policy.(9)The Office of the Director of National Intelligence.(10)Any other Federal agency that the Assistant to the President for National Security Affairs, or his or her designee, determines to be appropriate.(d)ResponsibilitiesTask Force members shall ensure relevant offices in their respective Federal agencies take all appropriate measures to support—(1)the Delegation established under section 5(a);(2)the Working Group to Quantify Harm established under section 6(a); and(3)the Working Group to Secure Damages established under section 7(a).(e)MeetingsTask Force members shall meet at least quarterly—(1)to update the Assistant to the President for National Security Affairs, or his or her designee, on contributions by their respective Federal agencies to the activities of the organizations listed under paragraphs (1) through (3) of subsection (d);(2)to notify the Assistant to the President for National Security Affairs, or his or her designee, of any disputes requiring resolution to ensure the ability of the organizations listed under paragraphs (1) through (3) of subsection (d) to perform the duties assigned to them under this Act; and(3)to provide the Assistant to the President for National Security Affairs, or his or her designee, and other Task Force members with recommendations to strengthen coordination between or otherwise improve the effectiveness of the organizations listed under paragraphs (1) through (3) of subsection (d).(f)TerminationThe Assistant to the President for National Security Affairs, or his or her designee, shall terminate and disband the Task Force following the termination and disbandment of—(1)the Delegation established under section 5(a);(2)the Working Group to Quantify Harm established under section 6(a); and(3)the Working Group to Secure Damages established under section 7(a). 5.United States Delegation to the International Commission to Investigate the Role of the Government of the People’s Republic of China in the COVID–19 Global Pandemic(a)In generalNot later than 30 days after the establishment of the Task Force, the Secretary of State shall form the United States Delegation to the International Commission to Investigate the Role of the Government of the People’s Republic of China in the COVID–19 Global Pandemic (referred to in this Act as the Delegation).(b)LeadershipThe Secretary of State, acting through the United States Special Representative for Global Health Diplomacy, shall direct and coordinate the activities of the Delegation.(c)MembershipThe Delegation shall include representatives, at the level of Deputy Assistant Secretary or equivalent rank, from the following Task Force member agencies:(1)The Department of State.(2)The Department of Health and Human Services.(3)The Department of Justice.(4)The Department of Agriculture.(5)The Office of Science and Technology Policy.(6)Any other Task Force member agency that the Assistant to the President for National Security Affairs, or his or her designee, determines to be appropriate.(d)Duties(1)In generalNot later than 90 days after the formation of the Delegation, the Delegation shall undertake to establish and lead the International Commission to Investigate the Role of the Government of the People’s Republic of China in the COVID–19 Global Pandemic (referred to in this Act as the International Commission in accordance with this subsection).(2)MembershipThe Delegation shall establish the International Commission in cooperation with—(A)allies and partners of the United States; and(B)other similar nations, if their membership in the International Commission would not adversely affect the ability of the International Commission to fulfill the purpose described in paragraph (3).(3)PurposeThe International Commission shall allow the United States Government and other members of the International Commission (referred to in this Act as International Commission Members) to work together—(A)to gather, share, and analyze data in order to understand how COVID–19 grew from a local disease outbreak into a global pandemic; and (B)to prevent similar tragedies in the future.(4)FunctionsThe International Commission shall enable the United States Government and other International Commission Members—(A)to share and coordinate the collection of information related to the emergence and spread of COVID–19;(B)to leverage unique expertise or other capabilities resident in individual International Commission Members to advance the understanding of all International Commission Members of the emergence and spread of COVID–19;(C)to apply multilateral pressure to the Government of the People’s Republic of China or other parties, as necessary, in order to encourage their cooperation with the international investigation; and(D)to develop ways to generate actionable findings irrespective of the cooperation of the Government of the People’s Republic of China.(5)AdministrationThe Delegation, in negotiation with other International Commission Members, shall determine—(A)the organizational structure of the International Commission;(B)the rules and procedures governing activities by the International Commission;(C)whether the International Commission will issue reports on findings and recommendations or defer to International Commission Members to issue their own reports on findings and recommendations; and(D)other items related to the administration of the International Commission, as the Delegation determines to be appropriate.(e)Triannual report(1)In generalNot later than 180 days after the formation of the Delegation, and every 4 months thereafter until the Delegation is disbanded, the Delegation shall submit a report to the appropriate congressional committees and to the public that describes the activities undertaken and the information produced by the International Commission.(2)Matters to be includedEach report under paragraph (1) shall include—(A)procedural updates regarding—(i)changes in International Commission membership;(ii)changes related to the administration of the International Commission;(iii)investigative or other official actions taken by the International Commission; and(iv)responses by the Government of the People’s Republic of China to actions taken by the International Commission; and(B)the latest information available relating to—(i)the emergence and spread of COVID–19 in the People’s Republic of China, including—(I)the source of COVID–19;(II)the date and circumstances of initial transmission of COVID–19 to a human;(III)the number of COVID–19 cases, by date and location, before January 23, 2020 (the date on which the Government of the People’s Republic of China began implementing quarantine measures in Wuhan, China, and other locations);(IV)the number of deaths as a result of COVID–19 infection, by date and location, before January 23, 2020; and(V)evidence of human-to-human transmission of COVID–19 before January 20, 2020 (the date on which the Government of the People’s Republic of China first publicly acknowledged that COVID–19 was capable of human-to-human transmission);(ii)knowledge by the Government of the People’s Republic of China of the information referenced under clause (i), including details about when the Government of the People’s Republic of China first became aware of said information;(iii)methods used by the Government of the People’s Republic of China to conceal information listed under clause (i), including—(I)silencing medical professionals, journalists, and academic researchers;(II)halting, destroying, or otherwise denying access by Chinese and international public health authorities to COVID–19 viral samples and relevant medical information and research;(III)obstructing access by international public health experts to parts of the COVID–19 outbreak epicenter; and(IV)releasing partial or incorrect data about the number of COVID–19 cases and deaths in the People’s Republic of China and COVID–19 modes of transmission;(iv)methods used by the Government of the People’s Republic of China to gain influence in the World Health Organization and use that influence to persuade, compel, or otherwise cause leaders of the World Health Organization—(I)to spread false, incomplete, or misleading information provided by the Government of the People’s Republic of China; and(II)to praise the Government of the People’s Republic of China for its handling of the COVID–19 outbreak, despite ample reporting to show that the Government of the People’s Republic of China was suppressing or distorting information about the COVID–19 outbreak by December 2019, if not earlier, in order to protect its own political fortunes;(v)the impact of actions or omissions by the Government of the People’s Republic of China to conceal the emergence and spread of COVID–19 on the transformation of COVID–19 from a local disease outbreak into a global pandemic;(vi)actions or omissions by the Government of the People’s Republic of China that contravened the legal obligations set forth in the International Health Regulations;(vii)actions the Government of the People’s Republic of China could have taken—(I)to control the outbreak of COVID–19;(II)to prevent the spread of COVID–19 outside of Wuhan, China, and into other parts of the People’s Republic of China; and(III)to prevent the spread of COVID–19 outside the People’s Republic of China; and(viii)any other information that the Delegation determines to be appropriate.(3)FormEach report under paragraph (1)—(A)shall be submitted to the appropriate congressional committees in unclassified form, but may include a classified annex; and(B)shall be posted on a publicly available website of the Department of State, with the exception of any classified annex.(4)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(A)the Committee on Agriculture, Nutrition, and Forestry of the Senate;(B)the Committee on Health, Education, Labor, and Pensions of the Senate;(C)the Committee on the Judiciary of the Senate;(D)the Committee on Foreign Relations of the Senate;(E)the Select Committee on Intelligence of the Senate;(F)the Committee on Agriculture of the House of Representatives;(G)the Committee on Education and Labor of the House of Representatives;(H)the Committee on the Judiciary of the House of Representatives;(I)the Committee on Foreign Affairs of the House of Representatives;(J)the Permanent Select Committee on Intelligence of the House of Representatives; and(K)any congressional committee not listed in subparagraphs (A) through (J) that provides oversight for any of the Federal agencies assigned to the Delegation by the Assistant to the President for National Security Affairs, or his or her designee, pursuant to subsection (c)(6).(f)TerminationThe Assistant to the President for National Security Affairs, or his or her designee, shall terminate and disband the Delegation at such time as the United States Special Representative for Global Health Diplomacy, with the concurrence of the Secretary of State, certifies that—(1)the International Commission has fulfilled its purpose by rendering a full and impartial account of the facts associated with actions or omissions by the Government of the People’s Republic of China to conceal the emergence and spread of COVID–19 and the impact thereof on the transformation of COVID–19 from a local disease outbreak to a global pandemic; or(2)the International Commission is unable to fulfill its purpose due to obstruction by the Government of the People’s Republic of China. 6.Interagency Working Group to Quantify Harm Caused by the Government of the People’s Republic of China(a)In generalThe Assistant to the President for National Security Affairs, or his or her designee, shall establish the Interagency Working Group to Quantify Harm Caused by the Government of the People’s Republic of China (referred to in this Act as Working Group to Quantify Harm) not later than 30 days after either of the following conditions is met:(1)The international investigation establishes that actions or omissions by the Government of the People’s Republic of China to conceal the emergence and spread of COVID–19 caused or substantially aggravated the transformation of COVID–19 from a local disease outbreak into a global pandemic.(2)The United States Special Representative for Global Health Diplomacy, with the concurrence of the Secretary of State, certifies that the International Commission is unable to fulfill its purpose.(b)DutiesThe Working Group to Quantify Harm shall—(1)encourage other International Commission Members to form their own interagency working groups or equivalent bodies; and(2)use information or findings produced by the International Commission and data from other sources—(A)to quantify the harm caused or substantially aggravated by actions or omissions by the Government of the People’s Republic of China to conceal the emergence and spread of COVID–19 to the health and economic well-being of the people of the United States and other nations; and(B)to provide data, technical support, and other support to International Commission Members and other similar nations seeking to quantify the harm caused or substantially aggravated by actions or omissions by the Government of the People’s Republic of China to the health and economic well-being of their respective nations.(c)Leadership(1)Quantifying harm to human healthThe Secretary of Health and Human Services, acting through a designee at the level of Assistant Secretary or above, shall direct and coordinate efforts by the Working Group to Quantify Harm to quantify the harm caused or substantially aggravated by actions or omissions by the Government of the People’s Republic of China to the health of the people of the United States and other nations.(2)Quantifying economic harmThe Secretary of Commerce, acting through a designee at the level of Assistant Secretary or above, shall direct and coordinate efforts by the Working Group to Quantify Harm to quantify the harm caused or substantially aggravated by actions or omissions by the Government of the People’s Republic of China to the economic well-being of the people of the United States and other nations.(d)MembershipThe Working Group to Quantify Harm shall include representatives, at the level of Deputy Assistant Secretary or equivalent rank, from the following Task Force Member agencies:(1)The Department of Health and Human Services.(2)The Department of Commerce.(3)The Department of State.(4)The Department of the Treasury.(5)The Office of the Director of National Intelligence.(6)The Office of Science and Technology Policy.(7)Any other Task Force Member agency that the Assistant to the President for National Security Affairs, or his or her designee, determines to be appropriate.(e)Foreign engagementThe Secretary of Health and Human Services and Secretary of Commerce, acting through their respective designees, shall coordinate with the United States Special Representative for Global Health Diplomacy when providing support to other nations seeking to quantify the harm caused by the Government of the People’s Republic of China.(f)Report(1)In generalNot later than 90 days after the establishment of the Working Group, and every 6 months thereafter until the Working Group to Quantify Harm is disbanded, the Working Group to Quantify Harm shall submit a report to the appropriate congressional committees and to the public that describes the activities undertaken and the information produced by the Working Group to Quantify Harm.(2)Matters to be includedEach report under paragraph (1) shall include—(A)the latest assessments of the harm caused or substantially aggravated by actions or omissions by the Government of the People’s Republic of China to conceal the emergence and spread of COVID–19 to the health and economic well-being of the people of the United States;(B)the latest assessments of the harm caused or substantially aggravated by actions or omissions by the Government of the People’s Republic of China to conceal the emergence and spread of COVID–19 to the health and economic well-being of other nations; and(C)an update on support provided by the Working Group to Quantify Harm to other nations seeking to quantify the harm suffered by their respective nations on account of actions or omissions by the Government of the People’s Republic of China to conceal the emergence and spread of COVID–19.(3)FormEach report under paragraph (1)—(A)shall be submitted to the appropriate congressional committees in unclassified form, but may include a classified annex; and(B)shall be posted on a publicly available website of the Department of State, with the exception of any classified annex.(4)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(A)the Committee on Banking, Housing, and Urban Affairs of the Senate;(B)the Committee on Finance of the Senate;(C)the Committee on Health, Education, Labor, and Pensions of the Senate;(D)the Committee on Foreign Relations of the Senate;(E)the Select Committee on Intelligence of the Senate;(F)the Committee on Financial Services of the House of Representatives;(G)the Committee on Ways and Means of the House of Representatives;(H)the Committee on Education and Labor of the House of Representatives;(I)the Committee on Foreign Affairs of the House of Representatives;(J)the Permanent Select Committee on Intelligence of the House of Representatives; and(K)any congressional committee not listed in subparagraphs (A) through (J) that provides oversight for any of the Federal agencies assigned to the Working Group by the Assistant to the President for National Security Affairs, or his or her designee, pursuant to subsection (d)(7).(g)TerminationThe Assistant to the President for National Security Affairs, or his or her designee, shall terminate and disband the Working Group to Quantify Harm on the later of the date—(1)on which the Task Force determines, by consensus, that the Working Group to Quantify Harm has completed its duties; or(2)that is 2 years after the establishment of the Working Group to Quantify Harm.7.Interagency Working Group to Secure Damages from the Government of the People’s Republic of China(a)In generalThe Assistant to the President for National Security Affairs, or his or her designee, shall establish the Interagency Working Group to Secure Damages from the Government of the People’s Republic of China (referred to in this Act as Working Group to Secure Damages) not later than 30 days after either of the following conditions is met:(1)The international investigation establishes that actions or omissions by the Government of the People’s Republic of China to conceal the emergence and spread of COVID–19 caused or substantially aggravated the transformation of COVID–19 from a local disease outbreak into a global pandemic.(2)The United States Special Representative for Global Health Diplomacy, with the concurrence of the Secretary of State, certifies that the International Commission is unable to fulfill its purpose.(b)DutiesThe Working Group to Secure Damages, in consultation with the Working Group to Quantify Harm, shall—(1)identify ways for the United States Government to compel the Government of the People’s Republic of China to pay damages—(A)to ease the pain suffered by individual citizens and residents of the United States for actions or omissions by the Government of the People’s Republic of China to conceal the emergence and spread of COVID–19; and(B)to reimburse expenses incurred by the United States Government to provide relief and economic recovery to the people of the United States for actions or omissions by the Government of the People’s Republic of China; and(2)encourage other International Commission Members to form their own interagency working groups or equivalent bodies to secure damages from the Government of the People’s Republic of China and provide technical and other support to such working groups.(c)LeadershipThe Secretary of State, acting through a designee at or above the level of Assistant Secretary, shall direct and coordinate activities by the Working Group to Secure Damages.(d)MembershipThe Working Group to Secure Damages shall include representatives, at the level of Deputy Assistant Secretary or equivalent rank, from the following Task Force Member agencies:(1)The Department of State.(2)The Department of Justice.(3)The Department of Commerce.(4)The Department of the Treasury.(5)The Office of the United States Trade Representative.(6)The Department of Health and Human Services.(7)The Office of the Director of National Intelligence.(8)Any other Task Force Member agency that the Assistant to the President for National Security Affairs, or his or her designee, determines to be appropriate.(e)Report(1)In generalNot later than 90 days after the establishment of the Working Group to Secure Damages, and every 6 months thereafter until the Working Group to Secure Damages is disbanded, the Working Group to Secure Damages shall submit a report to the appropriate congressional committees that describes the activities undertaken and the information produced by the Working Group to Secure Damages.(2)Matters to be includedEach report under paragraph (1) shall include—(A)descriptions of unilateral measures that may be taken by the United States Government to compel the Government of the People’s Republic of China to pay damages, such as—(i)seizure of assets owned by the Government of the People’s Republic of China in the United States and its territories, including assets owned by Chinese state-owned enterprises or otherwise tied to the Government of the People’s Republic of China;(ii)suspension by the United States Government of legal obligations owed by the United States Government to the Government of the People’s Republic of China; or(iii)employment of other countermeasures as deemed necessary by the United States Government to secure damages from the Government of the People’s Republic of China;(B)descriptions of multilateral action that may be taken by the United States Government to compel the Government of the People’s Republic of China to pay damages, such as—(i)using the vote and influence of the United States, in cooperation with International Commission Members and other allies and partners, to seek—(I)the expulsion or temporary suspension of the Government of the People’s Republic of China from international institutions whose mandates, rules, or guiding principles the Government of People’s Republic of China undermined in its attempt to conceal the emergence and spread of COVID–19;(II)to downgrade the status of the Government of the People’s Republic of China, such as through the suspension of voting rights or disqualification from serving in certain roles, in international institutions whose mandates, rules, or guiding principles the Government of People’s Republic of China undermined in its attempt to conceal the emergence and spread of COVID–19; or(III)the removal of representatives of the Government of the People’s Republic of China from leadership, senior, and other influential positions in international institutions whose mandates, rules, or guiding principles the Government of People’s Republic of China undermined in its attempt to conceal the emergence and spread of COVID–19; or(ii)collaborating with International Commission Members and other allies and partners to compel the Government of the People’s Republic of China—(I)to cease operations at its Biosafety Level-4 laboratory at the Wuhan Institute of Virology and halt research related to bat coronavirus at other biosafety laboratories, including by restricting or terminating international assistance to these or other Chinese institutions; or(II)to provide timely and sufficient access for international monitors, including representatives from the United States Government, to ensure the Government of the People’s Republic of China has taken all measures necessary to prevent other outbreaks within the territory of the People’s Republic of China that may cause another global pandemic;(C)recommendations for—(i)the establishment of a victim’s fund or another vehicle to deliver damages secured by the United States Government from the Government of the People’s Republic of China to the people of the United States; and(ii)any additional authorities required to enable the United States Government to secure damages from the Government of the People’s Republic of China; and(D)an update on support provided by the Working Group to Secure Damages to other nations seeking—(i)to compel the Government of the People’s Republic of China to pay damages, including through unilateral and multilateral actions such as the actions described in subparagraphs (A) through (C); and(ii)to design vehicles by which to deliver such damages to their respective populations or governments.(3)FormEach report under paragraph (1) shall be submitted to the appropriate congressional committees in unclassified form, but may include a classified annex.(4)Appropriate congressional committees definedThe term appropriate congressional committees means—(A)the Committee on Banking, Housing, and Urban Affairs of the Senate;(B)the Committee on Finance of the Senate;(C)the Committee on Health, Education, Labor, and Pensions of the Senate;(D)the Committee on the Judiciary of the Senate;(E)the Committee on Foreign Relations of the Senate;(F)the Select Committee on Intelligence of the Senate;(G)the Committee on Financial Services of the House of Representatives;(H)the Committee on Ways and Means of the House of Representatives;(I)the Committee on Education and Labor of the House of Representatives;(J)the Committee on the Judiciary of the House of Representatives;(K)the Committee on Foreign Affairs of the House of Representatives;(L)the Permanent Select Committee on Intelligence of the House of Representatives; and(M)any congressional committee not listed in subparagraphs (A) through (L) that provides oversight for any of the Federal agencies assigned to the Working Group to Secure Damages by the Assistant to the President for National Security Affairs, or his or her designee, pursuant to subsection (d)(8).(f)TerminationThe Assistant to the President for National Security Affairs, or his or her designee, shall terminate and disband the Working Group to Secure Damages on the later of the date—(1)on which the Task Force determines, by consensus, that the Working Group to Secure Damages has completed its duties; or(2)that is 2 years after the establishment of the Working Group to Secure Damages.8.Authorities and appropriations(a)AuthoritiesTask Force members shall—(1)coordinate use of the programs and authorities resident in their respective Federal agencies to perform the duties assigned to them under this Act; and(2)notify Congress upon the discovery of any lack of authority that might impede the ability of their respective Federal agencies to perform the duties assigned to them under this Act.(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for Task Force members to perform the duties assigned to them under this Act. 